There is no question but that the Statute of Limitation may be waived when applicable personally to the individual waiving it. But here the suit is not one personal to defendant. It is whollyin rem as that term is generally understood. No personal judgment can go against defendant. And if a judgment of foreclosure were given, and the lots failed to bring the amount of the lien, there could be no process against defendant personally. The sole remedy is against the lots. In Adkins v. Case, 81 Mo. App. 104, cited in the majority opinion, the court seemed to give significance to the words of the statute, "and for no longer," but said:
"It is against the object and policy of the law to allow the lien to be extended indefinitely by parol. If it can be extended in such way, then any one purchasing with notice could be held bound by the agreement, and *Page 317 
thus would be introduced an element of uncertainty depending for solution, in many instances, upon mistaken or false testimony."
Tax bill liens affect the title to real property, and there ought to be among all the records affecting the title such information that a title examiner could definitely determine when a tax bill lien has expired. If left to some owner to prolong the time by waiving the statute, then on one could know definitely until some conversation or oral agreement was run down and judicially determined as to its existence or non-existence. I think it is, and should be, contrary to the policy of the law to permit the limitation on tax bill liens to be extended by oral agreement beyond the period fixed by the statute governing the particular tax bill. Suppose defendant in the case at bar had sold these lots to A., after the alleged agreement to waive the statute, and plaintiff had contended that A. knew about defendant's alleged agreement to waive, but A. contended otherwise. In such case plaintiff, in order to recover, would not only have to establish the alleged agreement to waive, but would also have to establish that A. took with notice of such agreement. Or, on the other hand, if defendant had sold to A., who knew nothing about the alleged agreement, and no claim that he knew, then plaintiff would not have a leg to stand on in the enforcement of the lien. Owners, it seems, might make agreements as to waiving the Statute of Limitations of tax bill liens that would create personal liability, but they cannot, in my opinion, lawfully make agreements which extend or waive the statute. Tax bill liens, created nolens volens, are to be distinguished from mortgages, deeds of trust, mechanics' liens, etc., because in such last-mentioned instances the lien is not created nolensvolens, and there is usually a definite source from which it can be determined whether such liens have or have not expired. I think that the trial court was correct in sustaining the demurrer. *Page 318